Title: George Washington to Brigadier General Louis Le Bèque Du Portail and Lieutenant Colonel Alexander Hamilton, 1 November 1779
From: Washington, George
To: Du Portail, Louis Le Bèque,Hamilton, Alexander



Head Quarters West point 1st: Novemr 1779
Gentlemen

I have this day been favd. with yours of the 26th: ulto. informing me of your removal to Great Egg Harbour. My letter of the 18th, which had not reached you, went, as you supposed, by way of Philada., and lest any accident may have happened to it, I inclose you a duplicate. Mine of the 30th. ulto., which went thro’ Major Lee, informed you of the evacuation of Rhode Island. I have since recd. a letter of the 21st. last from my confidential Correspondent in New York; he informs me, that Rawdons Corps, the 57th: and some of the Artillery, were then embarked, and it was said, and generally believed, that they were bound to Hallifax, that the Robuste of 76 guns had arrived the 20th: from Hallifax, and that a number of transports were taking in Water and Ballast. He gave me nothing further worth communicating.

You will find by the letter of the 18th. a provision of Fascines and Gabions was making and I shall give directions to the Qr. Mr. Genl. to provide a quantity of Sand Bags.
I am sorry to inform you that Col. la Radiere died on Saturday last. He is to be buried this day with the honors due to his Rank.
I am with great Esteem   Gentlemen   Your most obt. Servt.

Go: Washington

P.S. Upon a presumption that Colo. Laurens will be on Board the fleet the inclosed are sent to you.
Brig: Genl. du portailColo. Hamilton
